Citation Nr: 0029206	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for allergic and 
vasomotor rhinitis, to include as due to an undiagnosed 
illness.

2.  Entitlement to the initial assignment of a rating in 
excess of 20 percent for gout. 

3.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for allergic and 
vasomotor rhinitis, to include as due to an undiagnosed 
illness; and granted service connection and assigned 20 and 
10 percent ratings, respectively, for gout and hypertension, 
effective from April 30, 1997.  

The Board notes that the veteran requested a Board hearing on 
his February 1999 substantive appeal but he withdrew the 
hearing request in correspondence received by the RO in April 
1999. 


FINDING OF FACT

The veteran's upper respiratory symptoms are due to a 
diagnosed illness; his allergic and vasomotor rhinitis began 
after service and it is not causally linked to any incident 
of active service.


CONCLUSION OF LAW

The veteran's allergic and vasomotor rhinitis was not 
incurred in or aggravated 
by his period of active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.317 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran had 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Further, the record 
incudes post-service evidence of a respiratory disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

38 U.S.C.A. § 1117 (West 1991, Supp. 2000) provides for 
presumptive service connection in cases where a veteran 
offers competent, objective medical or lay evidence of a 
chronic disability resulting from an undiagnosed illness, 
which became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the PGW, or that become manifest to a degree of 10 
percent or more between the end of his service in that 
theater during the PGW and December 31, 2001.

Title 38, Code of Federal Regulations, Section 3.317(a) 
further provides that the VA shall pay compensation to a PGW 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms), 
which, by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.  Id.; 
see also 38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include respiratory 
system signs or symptoms. 38 C.F.R. § 3.317(b).  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).  In this regard, VA has indicated non-medical 
indicators of illness may include evidence of time lost from 
work, evidence the veteran has sought medical treatment for 
his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).
Applicable law also provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, the Court has indicated that service 
connection may be established on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  

Service medical records show that the veteran complained of a 
cough and sinus infection on his Southwest Asia 
Demobilization Evaluation.  A chest X-ray was normal.  A 
respiratory disorder was not otherwise shown in service.
Rhinitis was not diagnosed at that time or any other time 
during service. 

Post-service medical evidence shows that the veteran 
underwent an allergy evaluation in February 1996, wherein he 
was noted to have a significant reaction to mold.  He was 
found to have perennial allergic rhinitis as the cause of 
postnasal drainage.  He had no reaction to tree, grass or 
weed pollens, dust mold or selected foods.

At a VA examination in July 1997, the veteran indicated that 
he was doing fine until 1995; he indicated that he initially 
noted problems with smell and chronic daily postnasal drip 
with sinus and throat congestion.  His lungs were clear to 
auscultation, anteriorly and posteriorly.  The diagnosis was 
obstructive sleep apnea accompanied by sinus and nasal 
congestion, fatigue, daytime somnolence, and headaches.  The 
veteran was under no current treatment at the time of the 
examination.  Pulmonary function tests were normal.  

On the Persian Gulf Registry, the veteran indicated that he 
was exposed to oil fires, petrochemical fumes and burning 
trash/feces while on active duty in the Persian Gulf.  

It is the decision of the Board that the veteran's claim of 
entitlement to service connection for rhinitis must be 
denied.  Initially, the Board notes that entitlement to 
service connection on a presumptive basis under the 
provisions of 38 C.F.R. § 3.317 is not shown.  While the 
veteran may have an upper respiratory disorder, it has been 
clearly attributed to a known diagnosis, allergic rhinitis.  
In fact, the veteran has been specifically noted to have an 
allergic reaction to molds.  There is also medical evidence 
of sinus and nasal symptoms due to obstructive sleep apnea, 
which is also a known diagnosis.  As such, the etiology of 
his disorder is known; he does not have an undiagnosed 
illness as contemplated by the presumptive disease 
regulations, and service connection under 38 C.F.R. § 3.317 
is not warranted.

In addition, service connection is not shown on a direct 
basis.  The service medical records do not show a diagnosis 
of rhinitis.  While the veteran did report a cough and nasal 
congestion while on active duty, there is no medical opinion 
of record linking the veteran's cough or sinus infection in 
service to his current allergic rhinitis.  While there is a 
medical opinion that the veteran's postnasal drip is caused 
by his allergic rhinitis, there is no competent medical 
opinion linking this disorder to service.  As such, the claim 
of entitlement to service connection must be denied on the 
direct basis as well.


ORDER

Entitlement to service connection for allergic or vasomotor 
rhinitis is denied.


                                                          
REMAND

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection.  Following a review of the record, it is the 
Board's judgment that there is a duty to assist the veteran 
in the development of both claims for the assignment of 
higher ratings. 

Gout

The service medical records indicate that the veteran was 
treated both for gout and hypertension while on active duty.  
Specifically, in April 1992, the veteran reported left foot 
pain of 4 days duration, to include pain in his left big toe.  
There was no swelling or discoloration, although the examiner 
noted that the area was somewhat enlarged.  Pain medication 
was prescribed at that time.  When seem later that month, the 
veteran stated that the pain was not as severe as on the 
first visit and that his left foot was not swollen.  The 
diagnosis was gout.

The pertinent post-service medical evidence consists of what 
appear to be Army Hospital medical treatment records and 
private medical records.  The former records, dated from 
November 1992 to February 1995, document the veteran's 
ongoing problems with gout.  In November 1992, he complained 
of left great toe pain of two weeks duration.  The joint 
appeared completely normal to the examiner, with no redness, 
swelling or warmth.  In January 1993, the veteran reported a 
third mild attack of pain in his great toe.  He indicated 
that the joint typically became swollen, pale red but not 
hot.  Mild tenderness was noted, but the toe was negative for 
erythema or heat.  He was diagnosed with possible gout.  
Later, in September 1993, the veteran was again seen at the 
hospital.  At that time he indicated that he was feeling well 
and that his last attack of gout had resolved in 24 to 48 
hours.  In April 1994, he reported that he needed a refill on 
his gout medications and that he had no acute attacks of gout 
in the past 6 months, but that his foot felt a little sore at 
that time.  In February 1995 he had an acute onset of gout 
with mild erythema.  

The private records, dated from August 1997 to October 1998, 
indicate that the veteran was treated for gout on several 
occasions.  In April and June 1998, he was diagnosed with 
gout and told to watch his diet.  In August 1998, he was 
noted to be still having mild attacks of gout.  At a follow 
up visit in October 1998, the veteran indicated that it hurt 
to move his left leg and the examiner noted tenderness and 
guarding of the left foot.  By November 1998 his mild gout 
attacks were resolving and he reported complete relief with 
the prescribed medications.  

The veteran's gout has been assigned a 10 percent evaluation 
pursuant to the criteria set out in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017.  Diagnostic Code 5017 provides 
that the diseases under diagnostic codes 5013 to 5024 will be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative, except gout, which will be rated 
under diagnostic code 5002.  

Diagnostic Code 5002 provides that symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations 3 or more times a year warrants a 40 percent 
evaluation.  One or two exacerbations a year with a well-
established diagnosis warrants a 20 percent evaluation.  The 
provisions of Diagnostic Code 5002 indicate that chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id. 

The veteran contends that his gout has increased in severity 
and is more disabling than currently evaluated.  It is argued 
on his behalf that a more current VA compensation examination 
is warranted.  It is the Board's judgment that, given the 
amount of time that has elapsed since the last VA 
compensation examination and the veteran's claim of increased 
disablement, he should be accorded a VA examination for the 
purpose of determining the current severity of his service-
connected gout.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Hypertension

As to the veteran's hypertension, elevated blood pressure 
readings were noted during service.  On November 14, 1990, 
his readings were 158/94, 152/98, and 150/98.  His reading on 
November 26, 1990 was 110/72.  In December 1990, his reading 
on the right was 140/90 and his reading on the left was 
130/80.  The veteran further indicated in August 1991 that he 
got lightheaded with running or sports and he wanted a five-
day blood pressure check at that time.  

Since service, the pertinent treatment records consist of VA, 
private and Army treatment notes.  Army treatment notes have 
two blood pressure readings of record.  In April 1994, the 
veteran's blood pressure was found at 162/96.  In July 1994, 
the readings were 146/92.  

The veteran underwent a VA examination in July 1997 wherein 
he was advised to watch his diet.  He was diagnosed with 
essential hypertension, currently uncontrolled on 
antihypertensive medications.  Blood pressure readings at 
that time were 158/114 and 164/120.  A VA letter, also dated 
in July 1997, noted that the veteran's blood pressure was 
uncontrolled and should be followed up as soon as possible. 
 
Finally, private medical records from August 1997 to November 
1998 also contain numerous blood pressure readings.  In 
August 1997, his blood pressure reading was 132/100.  In 
March 1998 the readings were 132/84.  In April 1998, the 
readings were 144/90.  In October 1998, the reading was 
120/82.  In November 1998, the veteran's blood pressure was 
found at 132/80.  

The veteran has been assigned a 10 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  That code provides 
that a 20 percent rating is warranted where there is 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
is warranted if the diastolic pressure is predominantly 120 
or more.  

The veteran contends that his hypertension has increased in 
severity and is more disabling than currently evaluated.  It 
is argued on his behalf that a more current VA compensation 
examination is warranted.  It is the Board's judgment that, 
given the amount of time that has elapsed since the last VA 
compensation examination and the veteran's claim of increased 
disablement, he should be accorded a VA examination for the 
purpose of determining the current severity of his service-
connected hypertension.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this issue is REMANDED for the following action:

1.  The veteran should be requested to 
identify any records, VA or private, 
which might be relevant to the claim for 
the assignment of higher ratings for his 
gout and hypertension.  After obtaining 
any necessary authorization from the 
veteran all medical documentation should 
be associated with the claims file.

2.  The RO should schedule the veteran 
for a VA  examination to determine the 
current severity of his service-connected 
gout.  The examiner should note the 
frequency and duration of exacerbations 
of gout per year.  The claims file must 
be made available to and reviewed by the 
examiner.  Any indicated tests should be 
accomplished.  
3.  The RO should also schedule the 
veteran for a VA  examination to 
determine the current severity of his 
service-connected hypertension.  
Standing, sitting and supine blood 
pressure readings must be obtained.  The 
examiner should note any hypertensive 
sequelae that may be present (i.e., left 
ventricular hypertrophy).  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
tests should be accomplished.  

4.  After the above requested development 
has been completed, the RO should again 
review the claims on the basis of all the 
evidence of record.  The RO must note 
that, as this is an appeal from an 
initial rating, separate ratings may be 
assigned for separate time periods that 
are under evaluation.  That is, the RO 
must consider the applicability of 
"staged ratings" based upon the facts 
found during the time period in question. 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the full potential benefits 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

